Citation Nr: 1734040	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-49 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel






INTRODUCTION

The Veteran served from March 1968 to December 1969, February 1991 to July 1991 and March 1996 to March 1997.  The Veteran served on periods of active duty, active duty for training and active duty for special work. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  A left knee disability was not noted upon entrance into service, and VA has not provided clear and unmistakable evidence demonstrating a lack of aggravation in service.  

2.  Left knee traumatic arthritis is related to active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entry is not rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

2.  Left knee traumatic arthritis was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.
 
II.  Service Connection

Service connection shall be granted for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 11 (July 16, 2003).  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  

In determining whether a condition existed prior to service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2016); Quirin, 22 Vet. App. at 396 (2009).  

A lack of aggravation during service can be shown by establishing by clear and unmistakable evidence either that there was no increase in disability, or that any increase in disability was due to the natural progression of the preexisting condition.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016); Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran "need not produce any evidence of aggravation in order to prevail"; instead, the burden is on the VA to identify affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Horn, 25 Vet. App. at 235.

The Board, in an October 2016 remand order, requested a VA examiner provide an addendum opinion addressing "Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pre-existing left knee disorder WAS NOT aggravated (i.e., permanently worsened during a period (or periods) of active service thereafter) or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder."  The examiner was to assume the Veteran had a pre-existing left knee disorder.

The examiner, in March 2017, opined that the Veteran's left knee condition was not aggravated during a period of active service.  Service treatment records (STRs) reflect that in the January 1996 recall examination, the Veteran reported he had had cartilage repair on the left knee.  Examinations of the lower extremities were normal and the examiner commented "NCD".  A review of the STRs also reveal the Veteran reported having arthritis during a March 2003 examination, and an examiner noting in March 2005 that the Veteran has degenerative joint disease (DJD) in both knees, status post-arthroscopy of the left knee in 1985.  However, even if it is assumed that the Veteran had a pre-service left knee disability, the evidence of record makes the examiner's conclusion debatable and thus not adequately supported.  

In support of this opinion, the examiner noted that literature provided by the Veteran was scientifically weak, due to the sample sizes and populations used in the studies.  

In further support of the opinion, the examiner noted the Veteran's reservist record indicates excellent health, that the Veteran lifted weights as a hobby, and was able to meet the physical requirements of a fire fighter.  "In addition and most telling is that there is no physical findings other than normal concerning the affected knee until around 2005-06 or about 2 years prior to retirement.  He was in his latter 5th decade when this occurred."  See March 2017 VA Examination.  The examiner also noted that in 2006 advanced changes of degenerative joint disease and anterior cruciate ligament instability were noted and that a brace was advised.  Lateral compartment DJD was also noted.  See January 10, 2006 STR.

The examiner thouroughly discussed how a meniscus injury contributes to a greater risk for developing knee osteoarthritis later in life.  "[T]he term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease."  Greyzck v. West, 12 Vet. App. 288, 291 (1999).  Consistent with the examiner's opinion, a June 2014 examination revealed the Veteran's left knee and right knee had reduced range of motion, but the Veteran's left knee was more severely reduced.  See June 2014 VA Examination.

However, the March 2017 examiner stated that she "would be happy to do another review of the literature in support of the natural history of post traumatic arthritis post menisectomy (sic) as an adult, if needed."  This suggests that literature that is supportive of the Veteran's claim may exist and that the examiner's review was not exhaustive.  Furthermore, as the examiner noted "[w]e do not have the operative notes from the meniscal surgery in 1985 which would have been helpful as only certain compartments are affected based on the location of the meniscus removed, ie, if medial meniscus is removed, medial compartment would be affected first."  

As noted above, lateral compartment DJD has been identified, but given that the surgical records have been destroyed, the record does not support a heavy reliance on the Veteran's meniscus surgery in establishing a lack of aggravation.  Moreover, there are competing opinions as to the cause of the Veteran's left knee osteoarthritis.

An April 2008 treatment note states that the Veteran is a special warfare boat driver with a long history of left knee pain due to "overuse/chronic pounding."  A similar record from March 2008 notes left knee pain secondary to "chronic overuse/microtraumas" as a small boat guy for 30 years. 

In an October 2015, Dr. M.T. stated the Veteran suffers from pain in multiple parts of his body, including his left knee.  Dr. M.T. also noted the Veteran was a special warfare combatant crewman, "hence was exposed to repeated impact injuries due to his boat service."  Dr. M.T. went on to state that there are documented injuries to the Veteran's knees and that his "current symptoms are a direct result of his active duty service."   

As part of separate claim for service connection of a right knee disability, the Veteran underwent a series of examinations, including an examination of his knees, in December 2015.  A review of the examiner's report indicates the Veteran's right and left knees were similarly situated, in that the December 2015 examiner diagnosed both knees with osteoarthritis and found both knees exhibited a normal range of motion and muscle strength.  One noted difference was that the left knee had three small, non-painful scars.  The examiner opined that it was as least as likely as not that the Veteran's right knee degenerative joint disease was incurred in or caused by the Veteran's service.  Although the examiner only opined on the Veteran's right knee, there is no distinguishing factors in the report that would indicate such an opinion could not be applied to the Veteran's left knee.

Additionally, the Veteran has provided statements that weigh against the March 2017 examiner's opinion.  For example, the examiner relied, in part, on the Veteran's non-service work history and the physical demands associated with that history in forming her opinion, including the Veteran's work as a fire fighter.  The examiner referred to the occupation of fireman as high risk for osteoarthritis.  The Veteran notes, however, that although he did have to pass a physical test to become a fire fighter, his duties were as a driver.  The Veteran is competent to report his duty as a driver.  In support of this, the Veteran has provided a June 2000 certificate evidencing his work as a driver. 

In light of the competing opinions and evidence, the Board finds the clear and unmistakable, i.e. undebatable, evidence required to rebut the presumption of soundness has not been presented.  Resolving all reasonable doubt in favor of the Veteran, the Board also finds that the Veteran's left knee traumatic arthritis is due to service.


ORDER

Entitlement to service connection for left knee traumatic arthritis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


